Illinois Official Reports

                                       Appellate Court



                             In re An. W., 2014 IL App (3d) 130526



Appellate Court           In re An. W., As. W., L.G., and E.J., Minors (The People of the State
Caption                   of Illinois, Petitioner-Appellee, v. Christine W. and Robert G.,
                          Respondents-Appellants).



District & No.            Third District
                          Docket Nos. 3-13-0526, 3-13-0527, 3-13-0528,                3-13-0529,
                          3-13-0549, 3-13-0550, 3-13-0551, 3-13-0552 cons.



Filed                     September 3, 2014



Held                       In proceedings on juvenile petitions alleging that respondents’ minor
(Note: This syllabus children were neglected and/or abused, the trial court’s findings that
constitutes no part of the the allegations were true and that the respondents were dispositionally
opinion of the court but unfit were upheld over respondents’ contentions that the factual
has been prepared by the findings on which the neglect determinations were based were against
Reporter of Decisions the manifest weight of the evidence, since the testimony of the
for the convenience of children provided corroboration for the allegations made in the
the reader.)               petitions and supported the trial court’s determinations.



Decision Under            Appeal from the Circuit Court of Will County, Nos. 11-JA-154,
Review                    11-JA-155, 11-JA-156, and 12-JA-16.




Judgment                  Affirmed.
     Counsel on                Robert Lorz, of Shorewood, for appellant Christine W.
     Appeal
                               Neil J. Adams, of Joliet, for appellant Robert G.

                               James Glasgow, State’s Attorney, of Joliet (Richard T. Leonard
                               (argued), of State’s Attorneys Appellate Prosecutor’s Office, of
                               counsel), for the People.

                               Edward P. Graham, of Law Offices of Edward P. Graham, of
                               Naperville, guardian ad litem.




     Panel                     JUSTICE CARTER delivered the judgment of the court, with opinion.
                               Justice O’Brien concurred in the judgment and opinion.
                               Justice McDade specially concurred, with opinion.

                                                 OPINION

¶1         The State filed juvenile petitions alleging that the minor children, An. W., As. W., L.G.,
       and E.J., were neglected and/or abused and seeking to make the children wards of the court.
       After hearings, the trial court found that the children were neglected and/or abused and that
       the children’s parents, Christine W. and Robert G., were dispositionally unfit. The children
       were made wards of the court and the Department of Children and Family Services (DCFS)
       was named the children’s guardian. Christine and Robert appeal, challenging both the finding
       of neglect and/or abuse and the determination of parental unfitness. We affirm the trial
       court’s judgment.

¶2                                             FACTS
¶3         In December 2011 and January 2012, the State filed juvenile petitions seeking to
       adjudicate the minors, Ar. W. (born in 1994), D.J. (born in 1995), L.G. (born in 1996), E.J.
       (born in 1997), As. W. (born in 2002), and An. W. (born in 2006), neglected and/or abused
       and to make the minors wards of the court. The petitions alleged that all of the children had
       been subjected to an injurious environment (either directly or by way of anticipatory neglect)
       and that some of the children had been abused.1 The petitions stemmed from allegations that
       respondent-father, Robert, had sexually molested Ar. W., D.J., and L.G. for several years and
       that there had been domestic violence in the family home between Robert and
       respondent-mother, Christine, Robert’s wife. The parent-child relationships in this case were
             1
            The petitions for Ar. W. and D.J. are not contained in the record before us. For the purpose of
       providing the factual background of this appeal, we have assumed that those petitions were similar to
       the petitions of the other children.

                                                     -2-
     somewhat complicated: the youngest children, An. W. and As. W., were the biological son
     and daughter of Robert and Christine; Ar. W. was the biological daughter of Christine and
     the stepdaughter of Robert; and D.J., E.J., and L.G. were the biological sons and daughter of
     Robert and Lakeesha J. and the stepsons and stepdaughter of Christine. In addition, Robert
     had numerous other children, some of whom were also mentioned in the record. During the
     lengthy proceedings in this case, both Ar. W. and D.J. turned 18, and the juvenile petitions
     were dismissed as to them. Lakeesha eventually stopped showing up for the proceedings and
     she was defaulted after it was determined that her whereabouts were unknown.
¶4       An adjudicatory hearing in the present case was held over several days in October 2012
     and March 2013. At the hearing, the State did not call the children to testify. Rather, the State
     admitted three exhibits: a copy of the indicated reports of DCFS for this case, a written
     stipulation as to the testimony of the DCFS investigator, and a copy of the victim sensitive
     interviews (VSIs) of Ar. W., D.J., and L.G. The evidence presented in those exhibits can be
     summarized as follows.
¶5       The State’s first exhibit consisted of approximately 143 pages of DCFS reports regarding
     the current allegations, which resulted in a finding of “indicated” made against Robert and
     Christine relating to the incidents of alleged sexual abuse. The reports established that the
     current allegations came to light in November 2011 when Lakeesha, who was in a residential
     alcohol treatment center, told her treatment providers that her daughter, L.G., had been
     caught doing prostitution; that she was concerned about L.G.; and that when she discussed
     the matter with L.G., L.G. told her that her father, Robert, had sexually molested her and her
     siblings for several years. The treatment providers reported the matter to DCFS and DCFS
     investigated the allegations.
¶6       As part of the investigation, DCFS child protection investigator Gina Kitakis interviewed
     the children, one at a time, at their schools or at the DCFS office. Most of the interviews took
     place within a day or two of the allegation coming to light, except for the interview of E.J.,
     who was not learned of or located until later. In her interview, L.G., a 15-year-old female,
     told Kitakis that her father, Robert, had sexually molested her numerous times for several
     years going as far back as she could remember. Robert had put sexual devices in her vagina,
     had touched her, and had done sexual things to her on a nightly basis. Some of L.G.’s
     siblings had witnessed the abuse. Robert had also forced L.G. to have vaginal sex with her
     brother, D.J., and had been sexually molesting L.G.’s stepsister, Ar. W. The last time L.G.
     was molested by Robert was when she was seven years old. L.G. had reported the abuse on
     previous occasions but would always recant her story because Robert would give her money
     or other things or would tell her that he would let her go live with her mother, Lakeesha, and
     because she was afraid. L.G. told her stepmother, Christine, about the abuse, but Christine
     did not believe L.G. or did not do anything to stop the abuse. L.G. told Kitakis further that
     Robert had recently been telling her that he loved her more than he should. L.G. had been
     attempting to prostitute herself but that was of her own doing and was not because Robert
     had sent her out to do so. L.G. had lived with her 41-year-old uncle, Rodney L. (Rodney), for
     a period of time and had sex with him about six times during that period. C.J., one of L.G.’s
     older sisters, had been staying with L.G., was being supportive, and was helping L.G. to be
     strong.
¶7       D.J., a 16-year-old male, told Kitakis in his interview that he struggled with telling on his
     father, Robert, because he loved Robert and wanted Robert to get help. D.J. stated that

                                                 -3-
       Robert had made him have sex with L.G. and Ar. W. almost every night while he was
       growing up. Robert would make D.J. put his penis in the vagina of Ar. W. or L.G and would
       make D.J. perform oral sex on them. Sometimes, D.J. would put his penis to the side of the
       girls’ vaginas to try to fool Robert. The sexual abuse started when D.J. was about eight years
       old and continued until just recently. D.J. stated further that Robert had brought him to a
       hotel where he believed that Robert had sex with a 14-year-old girl. D.J. could hear Robert
       and the girl in the bathroom moaning in a sexual way. According to D.J., after DCFS came
       over to the house the previous day, Robert called everyone on their cell phones and offered
       them money to lie at the VSIs.
¶8         In her interview, Ar. W., a 17-year-old female, told Kitakis that her stepfather, Robert,
       had sexually molested her numerous times from when she was little up until last year. Robert
       told Ar. W. that doing so gave him a “high.” In addition, Robert would make Ar. W.’s
       stepbrother, D.J., put his penis in her vagina while Robert watched. During those incidents,
       D.J. would try to put his penis to the side of Ar. W.’s vagina so that Robert could not tell if it
       was going in or not. The last incident of sexual abuse occurred in 2010 when Ar. W. asked
       Robert for money so that she could get a hotel room with her 16-year-old female partner.
       Robert went to the hotel with them, stayed in the room, put on porn, and paid them to have
       oral sex with each other in front of him. Robert then performed oral sex on Ar. W. and her
       partner. Ar. W. told Kitakis that on previous occasions, she would report the abuse, but that
       she would eventually recant because Robert would give her money.
¶9         As. W., a nine-year-old female, told Kitakis in her interview that she was scared of her
       father, Robert, because he hit her mother, Christine, and made Christine cry a lot. Robert had
       also stated curse words to Christine and had choked Christine. Robert had not touched As.
       W. in a sexual way, but he had hit As. W., had grabbed her, and had torn her shirt. On one
       occasion, As. W. saw Robert touch the butt of her sister, L.G. L.G. did not want Robert to do
       that and Robert gave L.G. what As. W. thought was $100.
¶ 10       In his interview, An. W., a five-year-old male, told Kitakis that he had not been touched
       sexually by his father, Robert, or by anyone else. An. W. had, however, seen Robert hit his
       mother, Christine, and that made An. W. sad. An. W. stated further that Robert would hit him
       as well and would use a belt or his hands to do so. At times, the belt would hit An. W. in the
       face and head. An. W. also saw Robert put his hands around Christine’s neck in what An. W.
       demonstrated as a choking motion.
¶ 11       In addition to interviewing the children, Kitakis spoke to C.J., the adult sibling whom
       L.G. had mentioned. C.J. told Kitakis that she was the biological daughter of Robert and
       Lakeesha and that she had seen Robert sexually abusing her sister countless times at night in
       several different homes that they had lived in. C.J. had witnessed firsthand Robert sexually
       abusing L.G. and Ar. W. and stated that Robert had also made her brother, D.J., do things to
       the two girls as well. On one occasion growing up, Robert had touched C.J.’s chest at night
       when he had mistaken C.J. for L.G. According to C.J., all of the siblings used to sleep in one
       bed to try to protect each other. C.J. had been encouraging her siblings to talk to the police
       and to DCFS about the sexual and physical abuse in the home. Robert, however, was a good
       manipulator and would give the children money to change their story. Robert would also tell
       the children that if they told anyone about the abuse, he would stop paying for all of the bills,
       that he would go to Mexico, and that he would leave them with nothing. C.J. stated that her


                                                   -4-
       stepmother, Christine, had been abused by Robert and that Christine knew about the sex
       abuse of the children.
¶ 12       Kitakis checked for previous reports of sexual abuse and determined that there were
       several previous reports involving L.G. and Ar. W, which were determined to be unfounded.
       During those previous investigations, L.G. and Ar. W. made outcries of sexual abuse and
       then recanted. Because of concerns as to L.G.’s credibility, Kitakis decided to attempt to
       interview Christine and Robert. Upon arriving at Christine’s apartment, Kitakis saw a large
       hole in the big screen television, which Christine stated was from a fight between her and
       Robert. Christine stated further that she had never witnessed any sexual abuse and that she
       had no idea that Robert was abusing the girls or their brother sexually. Christine was crying
       at the time and stated that the children had told her but had later stated that it was a lie. 2
       Christine told Kitakis that she believed the children’s allegations now. Christine stated
       further that she was a victim of domestic abuse by Robert, that he was very controlling, that
       he hit her a lot, including at times in front of the children, and that he had made her do
       “freaky sexual things” with his brother.
¶ 13       Kitakis noted in her report that she had witnessed the VSIs of L.G., D.J., and Ar. W. and
       provided a summary in her report of what the children had said. Kitakis noted later in her
       report that C.J. had obtained an order of protection for the children and had given her a copy.
       At that time, C.J. told Kitakis that Christine stayed in the car at the courthouse and decided
       not to get an order of protection for herself because she wanted to go back to Robert.
¶ 14       Later in December 2011, C.J reported to Kitakis that Christine was telling the children in
       the car on the way to the DCFS office to recant their story because Robert would buy them
       things and would get them an apartment to live in. C.J. stated that the children were now
       going to recant because they wanted Robert to buy them things. According to C.J., that was
       the cycle that continued to occur and was why the children had made so many outcries but
       had not followed through with the truth–they were bribed by Robert and persuaded by
       Christine to change their story. C.J. told Kitakis that she was supportive of the children and
       that she knew that the sexual abuse was true because she had witnessed it firsthand.
¶ 15       When Kitakis met with Christine at the DCFS office to discuss the safety plan, Christine
       stated that she still worked with Robert at his business, but that Robert had not been around
       to see the children. When Kitakis talked to Christine about the domestic violence in the home
       that Christine had previously admitted, Christine minimized the domestic violence and stated
       that it had only gotten physical one time. Christine told Kitakis that she did not believe that
       Robert had sexually molested the children and that she believed that the children were lying.
       Christine stated further that she was thinking of getting a divorce, but she did not think that
       Robert should be away from his children.
¶ 16       After the comments by Christine, Kitakis decided to take protective custody of the
       children to maintain their safety. Protective custody was taken as to all of the children, except
       E.J., in December 2011. When Kitakis told the children that she was taking protective
       custody of them, the children huddled up in front of Kitakis and her supervisor and talked

           2
            Although not part of the indicated reports, a report by the caseworker in December 2012 noted that
       Christine told the caseworker that when the allegations of sexual abuse against Robert arose in 2006,
       Christine reported the allegation to the police, took the children and resided elsewhere, and did not
       return home until after the children had recanted the allegations.

                                                      -5-
       about now telling DCFS that they had lied so that DCFS would not take the children away
       from Christine. The children decided that they would go to court and lie to the judge so that
       the judge would send them home.
¶ 17       A short time later, Kitakis spoke to D.J.’s counselor at the treatment center where D.J.
       was receiving inpatient treatment for drug use. The counselor told Kitakis that D.J. had stated
       during a session that he would see Robert sexually molesting his sister and his stepsister at
       night. When Robert became aware that D.J. had seen him, Robert would beat D.J. with
       anything he could find to hit him with. D.J. had also stated that on occasions, Robert would
       make him have sex with his sister or his stepsister while Robert watched. The sexual abuse
       occurred for many years up until about six months ago. The counselor had also heard D.J. on
       the phone with his siblings telling his siblings to tell the judge that their allegations were not
       true because they did not want to be separated.
¶ 18       At a shelter care hearing in court on December 21, 2011, Kitakis learned that Robert had
       another child, E.J., a 14 year-old-male, who was the biological son of Robert and Lakeesha.3
       E.J. was living with an aunt and uncle, the same uncle who had allegedly had sexual
       intercourse with L.G. About a month later, after Kitakis had ascertained the whereabouts of
       E.J., she interviewed him at his school. E.J. told Kitakis that he was currently living with his
       aunt Stacy and uncle Rodney and had not lived in the family home for the past two years.
       When Kitakis told E.J. why she was there, E.J. stated that he had no idea that his siblings
       were in DCFS care. E.J. told Kitakis that no one had sexually abused him. E.J. stated,
       however, that he was aware of the allegations of sexual abuse in Robert’s home but had not
       witnessed it firsthand. E.J. told Kitakis that all of the children got bad “whoopins” from
       Robert and that there was domestic violence in the home between Robert and Christine. E.J.
       stated further that he had learned from both L.G. and his aunt Stacy that his uncle Rodney
       had sex with L.G. last year. E.J.’s aunt told E.J. that she knew about it because she saw
       “dirty” text messages that Rodney had left on L.G.’s phone. In addition, anytime someone in
       the family fought with Rodney they would throw it in Rodney’s face that he had slept with
       L.G. E.J. stated that his aunt felt that it was L.G.’s fault that Rodney had sex with her. After
       the interview, in January 2012, Kitakis took protective custody of E.J.
¶ 19       In the State’s next exhibit, the written stipulation, the parties stipulated to the testimony
       of Kitakis. The written stipulation was essentially a more consolidated version of the
       statements that the children and Christine had made to Kitakis. Although the parties
       stipulated as to what Kitakis would testify, they did not stipulate as to the truth of that
       testimony or as to the credibility of the statements that had allegedly been made to Kitakis by
       the children or Christine.
¶ 20       The State’s final exhibit was a copy of the VSIs of D.J., Ar. W. and L.G. In his VSI, D.J.
       told the interviewer that his father, Robert, had sexually molested him, his sister, L.G., and
       his stepsister, Ar. W. The abuse had gone on almost every night for several years, had
       occurred at every place in which they lived, and had just stopped recently. D.J.’s older sister,
       C.J., had seen some of the abuse occur. The children all slept in the same room, and Robert
       would take the girls to another room when he was going to molest them. The children had

           3
            Although not contained in the indicated reports, the trial court record and report of proceedings
       show that at some of the shelter-care hearings, Christine stipulated that there was ongoing domestic
       violence in the home and that there were allegations of sexual abuse against Robert.

                                                     -6-
       come up with a routine of how they would sleep to try to prevent Robert from sexually
       molesting Ar. W. and L.G. During some of the incidents of abuse, D.J. had seen Robert put
       his mouth and fingers on or in Ar. W.’s vagina and had also seen Robert do the same to L.G.
       Robert had also tried to put his penis into L.G.’s vagina and had put a dildo into L.G.’s
       vagina. At times, Robert would have D.J. watch while Robert molested L.G. In addition,
       Robert would make D.J. have sexual intercourse with Ar. W. and, at times, would take D.J.’s
       penis and try to put it into Ar. W.’s vagina. Robert also made D.J. have sexual intercourse
       with L.G. while Robert watched. That occurred almost every night before D.J. reached
       puberty. D.J. told the interviewer that he and L.G. were not forced to do so, but they were
       scared to say no. D.J. commented further that Ar. W. did not like talking about the abuse or
       admitting that it had occurred. According to D.J., during some of the times when Robert was
       molesting one of the girls, he would get up and say something to Robert. When D.J.
       distracted Robert, Robert would take him into another room and beat him, but Robert would
       usually stop sexually molesting the girls for the rest of that night.
¶ 21       When D.J. and his siblings got in trouble, Robert would call them out to the garage in a
       specific order. Robert would give L.G. the choice of getting a “whoopin” or being sexually
       abused by Robert in the garage. In addition, on one occasion, Robert took D.J., his female
       cousin, and a 14-year-old girl named H. to a hotel. Robert and H. went into the bathroom and
       D.J. could hear them moaning in a sexual way.
¶ 22       D.J. stated that when the allegations of sexual abuse would come up, the children knew
       that they had complete control over Robert because Robert would get really shaky and would
       give the children money or buy them things to get them not to say anything about what had
       happened. In fact, Robert had just recently purchased D.J. a scooter. D.J. felt like he had
       gotten closer with Robert since Robert had stopped abusing the children and that they talked
       more.
¶ 23       According to D.J., his mother, Lakeesha, did not know about the sexual abuse. The
       children had told their stepmother, Christine, about the sexual abuse, and Christine had
       reported it to the police, but the children had later told Christine that they had lied about the
       sexual abuse. Further on in the interview, however, D.J. stated that his stepmother knew what
       was going on.
¶ 24       Ar. W. told the interviewer in her VSI that she, L.G., and D.J. were sexually molested by
       her stepfather, Robert. The abuse happened nightly from when Ar. W. was 7 or 8 years old
       until she was about 13. Robert would take whoever he was going to molest out of the
       children’s bedroom. During the incidents of abuse with Ar. W., Robert would put his mouth,
       his hand, or his penis on or in Ar. W.’s vagina. Robert would also try to make D.J. put his
       penis into Ar. W.’s vagina while Robert watched, but D.J. would not do so. The sexual abuse
       involving D.J. only happened to Ar. W. one time. Robert never made Ar. W. touch him
       sexually. When Robert would molest Ar. W. at night, her stepsister, C.J., and her stepbrother,
       D.J., would usually wake up. At times, D.J. would walk into the room and Robert would stop
       what he was doing. Robert would then take D.J. to another room and beat him. The last time
       Robert molested Ar. W. was when she was about 14. Ar. W. denied during her interview that
       Robert had ever done anything sexual to a person with whom Ar. W. was in a relationship
       and told the interviewer that although her brother and her sisters may have said that, she was
       not going to make any comment about it.


                                                   -7-
¶ 25       Ar. W. had seen Robert sexually molest L.G. and had seen Robert try to put a sexual
       device into L.G.’s vagina. Ar. W. did not care about the abuse anymore and felt that it was
       stupid to bring the whole thing up now because the abuse was over with and had not occurred
       for the past three years. Ar. W. commented that there would be a lot of consequences and the
       children and Christine would have nowhere to go. According to Ar. W., Christine had put a
       lot of money into Robert’s trucking business and that was all going to go away. Ar. W. was
       nervous and mad about what was going to happen but stated that what she told the
       interviewer was the truth.
¶ 26       In her VSI, L.G. told the interviewer that Robert had sexually molested her and some of
       her siblings. The sexual abuse would occur at night and Robert had told the children that they
       could not lock their bedroom doors, so the children came up with a pattern of how they
       would sleep on the floor with Ar. W. and L.G. in the center to protect the children that Robert
       would abuse the most. Robert used to rub Vaseline on L.G.’s vagina and would tell her that it
       was alright and that it was what she was supposed to do. In addition, Robert had tried in the
       past to put his penis in L.G.’s vagina and in her mouth. When Robert did so, his penis was
       hard, but he never ejaculated. At times when the abuse was occurring, L.G.’s brother, D.J.,
       would wake up and would say something to Robert and the abuse would stop for the night.
       Robert would then beat D.J.
¶ 27       Robert also used to try to make L.G. and D.J. touch each other and would try to make
       D.J.’s penis go into L.G.’s vagina. Robert would angle D.J.’s penis so that it would go in, but
       D.J. would position it so that it would go on or by L.G.’s leg and not into her vagina.
       According to L.G., D.J.’s penis never went into her vagina, but it did go into Ar. W.’s vagina.
       Robert also used to make L.G.’s older sisters pull their underwear down, open their legs, and
       bend over. At one point, Robert tried to make L.G.’s brother, E.J., do something with one of
       the girls, but E.J. asked if he could just go watch television instead.
¶ 28       According to L.G., when Robert would punish her, he would give her the choice of a
       “whoopin” with the belt or for him to “touch on” her. If she picked the “whoopin,” he would
       hit her all over with the metal part of the belt and then he would still “touch on” her later.
       Robert would tell L.G. that he loved her way more than he should and that he did not look at
       her like a daughter. In addition, Robert would pay L.G. money to touch on her. The last time
       Robert molested L.G. was when she was about 12. Robert asked if he could do stuff to L.G.
       when she was 15, but she said no. According to L.G., Robert was also having sex with L.G.’s
       friend, H., who was 14. L.G. had not seen Robert and H. have sex, but D.J. had seen them do
       so.
¶ 29       At one point, L.G. told her grandmother about the abuse and her grandmother hid L.G. at
       her aunt Stacy’s and uncle Rodney’s house. Robert eventually found her there. When they
       got home, Robert whipped L.G. for a long time on the legs with two belt buckles. L.G.’s
       whole leg was swollen as a result and she could not walk. She was about seven at the time.
       After that, L.G. stopped telling her grandmother because she knew that her grandmother
       would tell her father.
¶ 30       L.G. ended up having sexual intercourse with her uncle Rodney when she was 14 and he
       was 41 in her aunt’s room and in a hotel room. She was in seventh grade at the time. They
       had sexual intercourse about seven times. L.G.’s aunt found out and believed that it was
       L.G.’s fault that the sexual relationship had occurred.


                                                  -8-
¶ 31       During her interview, L.G. stated that her stepmother, Christine, knew about everything
       that had happened because the children had told her, and L.G. did not like that Christine was
       pretending that she did not know. L.G. stated later in the interview that Christine knew about
       the abuse but that Christine did not want to say that she knew because Robert abused her too.
       According to L.G., DCFS told Christine that Robert could not be around the children, but
       Christine let Robert back into the house.
¶ 32       Robert had contacted L.G. by her cell phone and had asked her not to do this to him.
       Robert also contacted L.G.’s older sister to tell them that he would buy them a house if they
       did not say anything. The children recanted before because Robert had told them that he
       would let them go live with their mother, Lakeesha. According to L.G., Robert did not feel
       bad for what he had done because he felt that they were all going to die eventually and that
       he might as well make the best of it. L.G. felt that Robert should be arrested for what he had
       done and stated that everything she told the interviewer was the truth.
¶ 33       After the State rested its case, Christine was called to testify by her attorney. Christine
       testified that she currently lived in an apartment in University Park, Illinois, and that she had
       three biological children, As. W., who was 10; An. W., who was 6, and Ar. W., who was
       17½. Christine had been married to Robert since 2006. Christine denied that in November
       2011, L.G. told her that Robert had sexually molested her. Christine stated that she never had
       an opportunity to talk to L.G. about that particular allegation. Christine denied further that
       she made any statement to Kitakis about any damage to the big screen television and stated
       that Kitakis never asked her a question about the television. Christine stated further that she
       never told anyone that Robert abused her, that Robert was very controlling, or that Robert
       struck her. According to Christine, Robert had never pushed, struck, or restrained her, and
       the police had never been called regarding any allegation of physical abuse by Robert to her.
       In addition, Christine had never seen Robert abuse the children in any manner. Christine did,
       however, see Robert punish D.J. for stealing Robert’s car. During her testimony, Christine
       acknowledged that Kitakis came to her apartment at the end of November 2011 and that there
       was a hole in the big screen television at that time. Christine maintained, however, that
       Kitakis never asked her about the television and that she never told Kitakis anything about
       the television. Christine acknowledged further that the children had made allegations of
       sexual abuse against Robert in the past.
¶ 34       Robert was also called to testify at the adjudicatory hearing by his attorney. Robert
       testified that he was currently living in Markham with his father. Prior to that time, Robert
       had lived with Christine in University Park, but at a different residence. Robert and Christine
       separated after they were kicked out of their residence because Robert’s son, D.J., had been
       doing burglaries. According to Robert, Christine was tired of the things Robert’s children
       were doing. Robert had two children with Christine, As. W. and An. W. In addition, Robert
       had several other children, including J.G., age 21; C.J., age 20; M., age 19; K.R., age 18;
       D.J., age 17; L.G., age 16; Jas., age 16; E.J., age 15, and Jam., age 9. Lakeesha was the
       mother of D.J., L.G., and E.J. According to Robert, he had never had any domestic violence
       issues with Christine since they had been married. Robert had never struck Christine and had
       never been investigated by the police for domestic violence. Robert denied that he put a hole
       in Christine’s big screen television and said that from what he had heard, that hole happened
       when Christine moved into the apartment.



                                                   -9-
¶ 35        Robert denied that he had ever had any type of sexual contact of any manner with L.G.,
       D.J., or Ar. W. Robert stated that the allegations of sexual abuse between him and his
       children had arisen three times. The allegation was started by Lakeesha. The first time was in
       Lafayette, Indiana, and they went through a court proceeding like the one in the present case.
       About a year later, in about 2007, after the court proceeding was over, the judge turned the
       children over to Robert. At that time, the children (J.G., C.J., D.J., and L.G.) told Robert that
       they were sorry and that they were just trying to get back to Lakeesha so that they could help
       her. About a year or two later, the allegation surfaced again in Cook County based upon a
       statement made by Lakeesha. After that case was finished, the children got placed back with
       Robert. After the second occasion, Robert spoke to D.J. about it and was again told that the
       children were just trying to go live with Lakeesha. D.J. told Robert that his rules were too
       strict, that Robert did not like his friends (who D.J. was breaking into houses with), and that
       Robert did not let D.J. do anything.
¶ 36        Robert owned his own business as a motor carrier and sent automobiles to other
       countries. He was very involved in the business and was gone a lot at the time that the sexual
       abuse allegations first started to surface. Each time the allegations arose, the children would
       eventually recant and state that they had lied, and would eventually be returned to Robert.
       Robert denied that he ever offered the children money to change their story and stated as to
       the instant case, “[t]hese people don’t even allow me to walk with the kids to the washroom,
       let alone have time for a bribe.”
¶ 37        According to Robert, at some point, Lakeesha came back to Illinois. Because the children
       wanted to help Lakeesha, Robert took Lakeesha to a rehabilitation center. For the first time in
       years, Lakeesha stayed clean for about three months. After Lakeesha went through the initial
       program, she went to a halfway house. Lakeesha was visiting with the children during that
       time period, and Robert was taking the children there to spend time with her. After Lakeesha
       got out of the rehabilitation center, the allegations of sexual abuse resurfaced.
¶ 38        Robert acknowledged that although he had never been arrested for domestic battery of
       Christine, he had been arrested for domestic battery in about September 2002. Robert stated
       that the allegations against him in the instant case were all lies–he did not hit Christine, he
       did not have sex with a 14-year-old girl, and he did not call the children and promise them
       money to change their story. The last time Robert lived with Christine was in about 2010,
       until the police put him out because D.J. had been doing burglaries. Robert had not lived with
       Christine since that time, but he had seen the children regularly on weekends.
¶ 39        In addition to Christine and Robert testifying, some of the children were called to testify
       under oath and in camera by their attorneys or guardians ad litem (GAL). L.G. testified that
       she was currently living at a treatment facility and was undergoing sexuality therapy and
       family therapy. L.G. stated that the she had never been sexually molested by her father,
       Robert, and that she and the other children had made up the whole story so that they could
       live with their biological mother, Lakeesha, and so that Robert would give or buy them stuff.
       The allegation against her stepmother, Christine, was also untrue. In fact, when L.G. and her
       siblings lied and told Christine that they had been sexually abused, Christine was the one
       who first called the police. L.G. acknowledged that the allegations of sexual abuse were very
       detailed but stated that she knew what to say because the children had practiced the story.
       According to L.G, she and her siblings, including C.J., had talked about the matter
       beforehand and knew what they were going to say and who was going to play what part.

                                                  - 10 -
       When asked why C.J. would subject herself to criminal prosecution by signing a verified
       petition and getting an order of protection if the allegation was false, L.G. stated she did not
       know. L.G. stated further that she continued with the story of abuse at the treatment center
       because when she tried telling them that the story had been made up, they told her that she
       would just end up having to stay at the treatment center longer. L.G. acknowledged further
       that the allegations went back as far as 2006 and that this was the third time that the children
       had made allegations of sexual abuse against Robert and had then recanted. However, L.G.
       maintained during her in camera testimony that she had never been sexually molested by
       Robert or forced to have sexual intercourse with her brother.
¶ 40       D.J. testified under oath and in camera that he had completed inpatient drug treatment
       and that he was currently living with one of his older sisters. D.J. stated that the whole story
       of sexual abuse was false and that his father, Robert, never sexually abused his sister or his
       stepsister. D.J. stated further that the allegations regarding Robert forcing him to have sex
       with his sister and his stepsister were also untrue. D.J. and his siblings made the statements
       because they wanted to go live with their biological mother, Lakeesha, so that they could
       help her with her addiction problems. D.J. and his siblings had made up the allegations
       before and had seen that it had worked–they got to go live with their mother. At the time of
       the most recent allegations, D.J. was a drug addict and Robert was the strict type and wanted
       D.J. to focus on school and to get a job and did not really let D.J. go out. What Robert was
       doing was conflicting with D.J.’s ability to get drugs. D.J. knew that if he made the
       allegations, Robert would be out of the way. D.J. did not know, however, that all of the
       children would be taken from the home and that Robert would have to go to jail. D.J. and his
       siblings did not think it would get that serious because it did not get that serious when they
       made up the allegations in the past. D.J. and his siblings could not just ask Robert to let them
       live with Lakeesha because Robert knew of the severity of Lakeesha’s addiction and would
       not let them go. D.J. and his siblings recanted the story because they saw that it was not
       going to get them back with their mother. In addition, after going through drug treatment,
       D.J. was able to think more clearly and realized that what they were doing was wrong.
¶ 41       As D.J.’s testimony was finishing up, he asked if his sister L.G. was present. The
       following conversation ensued.
                    “[D.J.]: I wanted, [L.G.], she is here?
                    MS. DRELL [D.J.’s attorney/GAL]: She is gone.
                    [D.J.]: She is gone? We didn’t even get to see her.
                    MS. DRELL: They had to get back.
                    [D.J.]: You serious. It is like, I am not saying that this is true, but it is like when
               you guys, okay, I could look back on the allegations that we said, you know, it looks
               as if like we were a strong family and we had to stick together. And then when we
               come try to get justice, we all go separated. If this was a true story, why wouldn’t
               they recant?
                    THE COURT: Excuse me?
                    [D.J.]: If this was, the lies we told, if that were any other kid, I wouldn’t blame
               them to recant because it is like we got into a worser [sic] situation.
                    MR. PHILLIPS [Robert’s attorney]: Because you got all separated?



                                                    - 11 -
                   [D.J.]: Right. Who wouldn’t recant to try to get back with their brothers and
               sisters?
                   THE COURT: Are you telling me based on what you just said, that that is the
               reason you are recanting your story?
                   [D.J.]: No, I am not saying that. But when you look at the picture like that–
                   THE COURT: I am looking at [the] picture all right.
                   [D.J.]: What if this really had happened to some kids and then you separated them
               like that.
                   THE COURT: That is what I am thinking.
                   [D.J.]: This is not the case with us. But when you look at it like that, it is like oh,
               my gosh.
                   THE COURT: Right.
                   [D.J.] That is terrible. I am glad something like that really didn’t happen to us.
                   THE COURT: It happened to your dad then, didn’t it?
                   [D.J.]: Yes. And I feel so terrible for what we did, the lies we told. I mean, it
               angers me to know I didn’t get to see my sister at all.
                   CASA: There was a sibling visit this past Saturday, correct, in which you saw
               [L.G.]?
                   [D.J.]: Yes. We want our sisters come home and not be institutionalized.
                   THE COURT: That is not happening today. Nothing is happening today. We are
               not done. We are not done. It is going to continue on for a while, yes. We are not
               through testimony yet.
                   MS. FILIPIAK [the prosecutor]: I have no more questions.
                   THE COURT: Now it works the judge’s way, not your way.
                   [D.J.]: I know it’s not going to work my way. But I wasn’t expecting this
               injustice.”
¶ 42       Ar. W. testified under oath and in camera that she was currently living with one of her
       older sisters/stepsisters. Ar. W. denied that she ever told Kitakis about any sexual abuse and
       stated that she did not know from where Kitakis got that information. According to Ar. W.,
       none of the information that Kitakis provided was true. Ar. W. also denied that she made
       certain statements during her VSI. When questioned further about the statements, Ar. W.
       stated that she lied to try to help the other children to go live with their mother, that nothing
       was true, and that it was all about money at this point. According to Ar. W., the other
       children made up the story to try to get money from Robert and so that they would be
       allowed to live with their mother. The children thought if Robert got locked up, they would
       get all of the money from his business. Ar. W. claimed that she told the others not to do it,
       the others did not listen, and that was why they were stuck in this mess. According to Ar. W.,
       the plan was to get Robert out of the way so the children could get the money from his
       business and could go with their mother. The plan did not work and instead of getting Robert
       out of the way, it got all of them out of the way.
¶ 43       Ar. W. stated that Robert treated her well and was a good stepfather. Robert also treated
       the other children well, even though they made the allegations of sexual abuse against him.
       Ar. W. stated further that their plan did not work and that was why they recanted several

                                                   - 12 -
       times. According to Ar. W., there was no molestation; it was just lies. Ar. W. said that this
       was the first time that they were all removed from the home by DCFS and that was why they
       recanted. Ar. W. did not agree with what the others were doing but went along with them
       because they were her siblings.
¶ 44       At various times, while Ar. W. was being questioned, her testimony became somewhat
       strange or difficult to understand, as is demonstrated in the following testimony:
                   “MS. FILIPIAK [the prosecutor]: [Ar. W.], do you remember being at the
              children’s advocacy center and giving a videotaped interview?
                   [AR. W.]: I think so.
                   MS. FILIPIAK: That is you in the video, right?
                   [AR. W.]: I don’t know. I didn’t see the video.
                   MS. FILIPIAK: But did you talk to a girl named Jackie?
                   [AR. W.]: I guess. I don’t know. I don’t remember.
                   MS. FILIPIAK: Are you okay?
                   [AR. W.]: No, I am having cramps right now.
                   MS. FILIPIAK: I am just going to ask, are you under the influence of anything
              right now?
                   [AR. W.]: No.
                   MS. FILIPIAK: You just seem very, I don’t know how to describe it, just–
                   [AR. W.]: I am stressed out because of this. This is why drugs–
                   MS. FILIPIAK: I am sorry?
                   [AR. W.]: On drugs from this stuff. That is what I am drugged from. Tired from
              listening to this stupid stuff.
                                                         ***
                   MR. PHILLIPS [Robert’s attorney]: But to get the money, they had to get Robert
              out of the way?
                   [AR. W.]: Yes. But it didn’t work. It got us out of the way. It is crazy. That is
              what they get for doing this. I never agreed to none of that. That video, whatever I
              said probably out of town. I got an idea. But then I changed my mind, didn’t make
              sense. Wasn’t going to work like that. And it is stupid and wrong getting somebody
              locked up for their money. Just plain stupid.
                                                         ***
                   THE COURT: Were you around when they–after the second time that these
              allegations were made and they were home, were you around at that time?
                   [AR. W.]: Yes, I was around.
                   THE COURT: How did Robert treat you?
                   [AR. W.]: Good. Stepfather.
                   THE COURT: And them the same?
                   [AR. W.]: Yes, them the same.
                   THE COURT: Even though they made those horrendous allegations?
                   [AR. W.]: Yes. He didn’t know what was going on with us like secretly because
              we kept it to ourselves. He didn’t know that was the plan we was having for him. But

                                                - 13 -
                it didn’t work. That is why we recanted like six times trying to do it. It didn’t work.
                Nothing going on. No molestation. It was just lies. Got to find something like that to
                make a move. But we came, when we did this last time, it didn’t work. We got tooken
                instead.
                                                           ***
                     THE COURT: No. We want you to tell us the truth.
                     [AR. W.]: Is telling you the truth. There was nothing going on. It was just money.
                Did they record that when I was behind the thing?
                     THE COURT: I am sorry?
                     [AR. W.]: Did they record that part when they was recording me November 30th?
                Did you-all hear that?
                     THE COURT: I wasn’t there.
                     MS. FILIPIAK: I don’t believe there is anything in the tape about that this was a
                lie and was doing for money. If I recall the tape correctly, she says it did happen.
                     THE COURT: I thought you were talking–
                     [AR. W.]: That was the first time I was agreeing with them. That is what I am
                saying. Nothing happened. I don’t recall saying something about my girlfriend
                meeting him. What? Shoot me in my head right now.”
¶ 45        E.J. testified under oath and in camera that he was not initially involved in this case
       because he was not living at home and had instead been living with his aunt for the past three
       years. E.J. acknowledged that he told Kitakis that he had been told by his siblings about some
       sexual abuse allegations and that he also told Kitakis that he, his mother, and his siblings had
       all been hit by his father, Robert. E.J. stated during his testimony that he had heard about the
       sexual abuse but that he did not believe his siblings because they lied all of the time. E.J.
       stated that Robert hit the other children but did not hit him because he was the best child and
       listened to what Robert told him. E.J. stated that he never saw Robert hit his mother, but he
       knew that Robert “whooped” his brothers and sisters for the stuff that they did. E.J. never
       saw Robert hit his stepmother, Christine, either, but he knew that they verbally argued. E.J.
       would only visit the family home about once a month. E.J. stated that when he was in about
       6th grade, he asked his aunt if he could move in with her because he and his cousin were best
       friends and wanted to go to school together. E.J.’s aunt agreed, and Robert let him go. After
       E.J. moved in with his aunt, all of his grades got better and he began doing sports and other
       activities. Because things were better for him at his aunt’s house, E.J. was allowed to stay
       there.
¶ 46        E.J. acknowledged during his testimony that this was the third time that the allegations of
       sexual abuse had been brought against Robert. E.J. knew that the first two times, his siblings
       made the allegations so that they could go live with his (their) mom, Lakeesha. When he
       heard about the allegations this time around, he assumed that his siblings were trying to get
       back to his (their) mom and were “going to play [that] game again.” When asked about how
       he felt about what his brothers and sisters were doing to Robert, E.J. stated that his brothers
       and sisters were bad kids; that he would always tell them that; and that if they were his kids,
       he would whip them “like serious.” According to E.J., when he was little, Robert would talk
       to all of the children and would tell them all of the things not to do. E.J.’s siblings did exactly
       what they were told not to do, but E.J. listened to Robert and did not do those things. E.J.

                                                   - 14 -
       stated that Robert’s discipline approach was to talk to him and his siblings first and to tell
       them to get it through their heads. When they did not listen, Robert would say I told you so,
       and when the children would do something else on top of it, Robert would give them a
       “whoopin.”
¶ 47        As. W. testified under oath and in camera that she was ten years old, was in third grade,
       and was currently living in foster care. According to As. W., when she was living at home,
       her mother, Christine, and her father, Robert, had lots of fights, almost every day, so As. W.
       would just go to her room. The fighting would make As. W. sad and she would cry. During
       the fights, Christine and Robert would throw stuff at each other, such as bottles and cans, and
       Robert would hit Christine. The fighting would make Christine upset and she would cry as
       well. As. W.’s little brother, An. W., would also be home sometimes when Christine and
       Robert would fight.
¶ 48        According to As. W., sometimes during the fighting, she would see Robert push Christine
       to the ground or hit Christine in the face with his fist. One time, Robert busted Christine’s lip
       and blood started coming out of her mouth. As. W. thought that the fighting happened almost
       every day. The arguments were loud and sometimes the police would come. The arguments
       occurred at all different times of the day and night. During one of the arguments, As. W. was
       sitting on a couch that Robert had purchased and was watching television when Christine
       grabbed a knife, stabbed it into the couch, and ripped a hole in it, not knowing that As. W.
       was sitting there. As. W. fell to the ground and was scared. Robert told Christine that she had
       almost killed their baby. After that, As. W. went to her room. Christine came to As. W.’s
       room to console her and told As. W. that she was sorry, that it was going to be all right, and
       that Robert was going to be out of there soon. As. W. was worried every day when she came
       home from school that Christine and Robert would be fighting.
¶ 49        As. W. stated further that Robert also hit her. One time, As. W. and her brother were
       arguing and As. W. ran away from Robert because he was going to hit her. Robert grabbed
       As. W.’s shirt and ripped it. Christine hit Robert in the head with a little check board, and
       Christine and Robert started fighting. Although Christine told As. W. that she would keep her
       safe, Christine was not always able to do so because she was at work and Robert would give
       As. W. bad “whoopins.” Sometimes when Christine was there, Robert would just push
       Christine out of the way and would give As. W. a “whoopin.” Christine did not come
       between As. W. and Robert when As. W was going to get a “whoopin” because if she did,
       Robert would hurt Christine.
¶ 50        In March 2013, at the conclusion of the adjudicatory hearing, the trial court took the
       matter under advisement for a brief period. The following day, the trial court issued its
       ruling. The trial court found that the State had proven by a preponderance of the evidence
       that L.G., E.J., As. W., and An. W. were neglected minors and that L.G. was an abused
       minor. In making her ruling, the trial judge noted that there was “corroboration all over the
       place” with respect to the allegations of abuse and neglect and that she found that the minors’
       recantations in this case were not believable and were unpersuasive. The trial judge noted
       further that there was a history of manipulation and conditioning that had occurred over a
       number of years with the children being promised money and other benefits and then those
       promises being broken. The trial judge commented that her statement in that regard also
       applied to Christine. The written adjudication order provided that the minors were neglected
       by way of an injurious environment because Robert had sexually abused L.G., D.J., and Ar.

                                                  - 15 -
       W., because Christine knew about the abuse and did not believe it, and because there was
       ongoing domestic violence in the home. The written order also provided that L.G. was an
       abused minor because she was sexually molested by Robert.
¶ 51       A dispositional hearing was held in June 2013. In preparation for the hearing, a
       dispositional hearing report was prepared and filed by the caseworker. The report was
       admitted into evidence on motion of the State and was, for the most part, the only evidence
       presented at the hearing. At the time of the report, L.G. was still living at the treatment
       center, E.J. was in a traditional DCFS foster home, and As. W. and An. W. were in a
       traditional foster home. The caseworker noted in her report, among other things, that: (1)
       Christine had been actively involved with DCFS since the start of this case; (2) an integrated
       assessment was completed in January 2012 and the services recommended for Christine were
       that she complete a domestic violence assessment and individual psychotherapy; (3)
       additional services that were added later for Christine were that she complete a psychological
       assessment and participate in parenting coaching services; (4) Christine had sought out and
       had completed parenting classes on her own; (5) Christine had started individual therapy for
       the third time after having failed to complete the therapy the first two times; (6) Christine
       declined to enroll in domestic violence counseling, stating that she had not been abused, but
       did enroll in and successfully complete a domestic violence support group; (7) Christine’s
       psychological assessment had been delayed because the psychologist had not received the
       necessary paperwork; (8) Christine had been consistent in her visitation with her two younger
       biological children, As. W. and An. W., and there had been a noticeable positive
       improvement in her parenting style; (9) although a diligent search had been made, the
       caseworker was still unable to locate Lakeesha; (10) the services recommended for Robert
       were that he obtain a sexual offender management board (SOMB) assessment and that he
       complete parenting classes; (11) Robert initially did not want to be involved in services and
       had told the caseworker, prior to adjudication, that his attorney had advised him not to
       participate in services; (12) Robert more recently had gotten involved with services and had
       completed parenting classes; (13) Robert’s SOMB assessment had been delayed because of a
       change in the approved providers and because the coordinator of the program wanted a
       psychological assessment first; (14) Robert’s psychological assessment had also been
       delayed because the reviewer had not received the necessary paperwork; (15) Robert had
       been attending visitation with E.J. but his visitation with As. W. and An. W. had been
       suspended since December 2012 because Robert’s behavior during visitation was
       inappropriate; and (16) visitation between Robert and L.G. continued to be suspended for
       therapeutic reasons on the recommendation of L.G.’s sexuality therapist. The caseworker
       recommended in her report that DCFS receive custody and guardianship of the children, that
       the children remain in their current placements, and that Robert and Christine be admonished
       to continue to cooperate with DCFS.
¶ 52       At the conclusion of the hearing, the trial court made L.G., E.J., As. W., and An. W.
       wards of the court, named DCFS as the guardian of the children, and found that Christine,
       Robert, and Lakeesha were dispositionally unfit. In so doing, the trial court noted that
       although Christine and Robert had both engaged in certain aspects of their service plans, they
       had not yet completed the required services and that there still remained safety concerns over
       placing the children with Christine or Robert. Christine and Robert filed separate appeals
       to challenge the trial court’s ruling.


                                                 - 16 -
¶ 53                                            ANALYSIS
¶ 54       On appeal, Christine and Robert both argue that the trial court erred in determining that
       the children were neglected and/or abused. Christine asserts that the three underlying factual
       findings upon which the trial court’s neglect determination was based–that Robert had
       sexually abused Ar. W., D.J., and L.G.; that Christine knew about the allegations of sexual
       abuse but did not believe the children; and that there was ongoing domestic violence in the
       home–were all against the manifest weight of the evidence. Robert, on the other hand, only
       challenges the underlying factual finding that he had sexually abused Ar. W., D.J., and L.G.
       Robert concedes that the evidence was sufficient to establish that there was ongoing domestic
       violence in the home. The State argues that the trial’s court’s determination of abuse and/or
       neglect in this case was proper and should be affirmed.
¶ 55       On appeal in a juvenile proceeding, a reviewing court will not reverse a trial court’s
       determination of abuse or neglect unless it is against the manifest weight of the evidence. In
       re A.P., 2012 IL 113875, ¶ 17; In re A.W., 231 Ill. 2d 92, 102 (2008); In re J.C., 396 Ill. App.
3d 1050, 1056 (2009). A finding is against the manifest weight of the evidence only if it is
       clearly apparent from the record that the trial court should have reached the opposite
       conclusion. In re A.W., 231 Ill. 2d at 102. Under the manifest weight standard, deference is
       given to the trial court as finder of fact because the trial court is in the best position to
       observe the conduct and demeanor of the parties and the witnesses and has a degree of
       familiarity with the evidence that a reviewing court cannot possibly obtain. Id. When the
       manifest weight standard applies, the reviewing court will not substitute its judgment for that
       of the trial court on such matters as witness credibility, the weight to be given evidence, and
       the inferences to be drawn from the evidence, even if the reviewing court would have
       reached a different conclusion if it had been the trier of fact. Id.; In re Lakita B., 297 Ill. App.
3d 985, 994 (1998) (in a child custody case, wide discretion is placed in the trial court to an
       even greater degree than in an ordinary appeal because of the delicacy and difficulty
       involved).
¶ 56       A wardship proceeding constitutes a significant intrusion into the sanctity of the family
       and should not be undertaken lightly. In re A.P., 2012 IL 113875, ¶ 18. The primary
       consideration in such a proceeding is the best interests of the minor involved, and the focus is
       on whether that particular minor is neglected, not on whether the minor’s parents are
       neglectful. Id. ¶¶ 18-20. At the trial level, the burden is on the State to prove the allegations
       of neglect by a preponderance of the evidence. Id. ¶ 17. If the State fails in that burden, the
       neglect petition must be dismissed. Id.
¶ 57       There is no fixed meaning for the term “neglect” but it has been generally defined as the
       failure to exercise the level of care that is required under the circumstances, and it
       encompasses both the willful and the unintentional disregard of parental duty. Id. ¶ 22.
       Pursuant to the Juvenile Court Act of 1987 (Act), neglect may be found where a minor’s
       environment is injurious to his or her welfare. 705 ILCS 405/2-3(1)(b) (West 2010). In
       general, the term “injurious environment” has been defined as the breach of a parent’s duty to
       ensure a safe and nurturing shelter for his or her children. In re A.P., 2012 IL 113875, ¶ 22.
       Like the term “neglect,” however, the term “injurious environment” does not have a fixed
       meaning and must be determined from the unique facts of each particular case. See id.


                                                    - 17 -
¶ 58       “Under the anticipatory neglect theory, the State seeks to protect not only children who
       are the direct victims of neglect or abuse, but also those who have a probability to be subject
       to neglect or abuse because they reside, or in the future may reside, with an individual who
       has been found to have neglected or abused another child.” In re Arthur H., 212 Ill. 2d 441,
       468 (2004). Evidence of abuse or neglect of one minor is admissible on the issue of the abuse
       or neglect of any other minor for whom the parent is responsible. 705 ILCS 405/2-18(3)
       (West 2010). Such evidence, however, does not constitute conclusive proof of neglect of the
       minor in question. In re Arthur H., 212 Ill. 2d at 468. Rather, in determining whether a
       particular minor is neglected, a trial court should consider not only the circumstances
       surrounding the prior neglect of that minor=s sibling or siblings but also the care and
       condition of the minor in question. Id. When faced with evidence of prior neglect by a parent
       or parents, a trial court need not wait to take action until after each particular minor suffers an
       injury. Id. at 477.
¶ 59       In support of their attack on the trial court’s underlying finding of sexual abuse in the
       present case, Christine and Robert assert that the finding was against the manifest weight of
       the evidence because the children recanted their allegations in their sworn testimony before
       the trial court and because there was insufficient corroboration to support a finding of neglect
       or abuse based solely upon the children’s previous out-of-court statements (the outcry
       statements) that the sexual abuse occurred. In making that assertion, Christine and Robert
       note that there was no physical evidence of sexual abuse, no medical evidence of sexual
       abuse, no sworn testimony of an eyewitness that the abuse occurred, and no admission by
       Christine or Robert that the children had been sexually abused. Christine and Robert note
       further that there were major inconsistencies in the children’s outcry statements as to such
       matters as when the abuse started and stopped, how many times the abuse occurred, where
       the abuse occurred, and as to the specific acts of abuse that were committed. Those
       inconsistencies, according to Christine and Robert, are present within the multiple statements
       of each child individually (the statement that each child made to Kitakis and the statement
       that each child made to the interviewer that conducted the VSI) and when the statements of
       each child are compared to the statements of the other children. In addition, Christine and
       Robert assert that the State did not present any credible evidence to corroborate its claim that
       the children had been bribed by Robert to recant their allegations–no phone records were
       presented to show that Robert had been contacting the children, no financial documents were
       presented to show that Robert had the financial means to bribe the children, and no
       photographs were presented to show that Robert had, in fact, been recently buying things for
       the children to persuade them to recant. Christine and Robert also point out that the State did
       not call the children’s adult sibling, C.J., to testify under oath as to the acts of sexual abuse
       that she allegedly witnessed. Christine and Robert claim, therefore, that there was no way for
       the trial court to determine whether the statements attributed to C.J. in the indicated reports
       were credible. For all of the reasons stated, Christine and Robert contend that the trial court’s
       finding of sexual abuse should be reversed.
¶ 60       The State and the GAL argue that the trial court’s finding of sexual abuse was not against
       the manifest weight of the evidence. Initially, the GAL points out that corroboration of the
       outcry statements was not required in this case because all three of the children involved
       testified at the adjudicatory hearing about their prior statements and were subject to
       cross-examination. Next, the State and the GAL assert that if corroboration was required, the


                                                   - 18 -
       children’s outcry statements were sufficiently corroborated by: (1) the trial court’s
       conclusion that the children’s current recantations were not believable; (2) the level of detail
       in the outcry statements, which was inconsistent with a fabrication; (3) the stipulated
       testimony of Kitakis (the stipulated testimony) that she overheard the children agree to lie in
       court; (4) the consistency of the statements between the VSIs, the indicated reports, and the
       stipulated testimony (that the indicated reports and the stipulation corroborated the VSIs);
       and (5) the evidence that Robert had bribed the children both currently and in the past to
       either not report the allegations of sexual abuse or to recant them. Based upon that
       corroboration, the State and the GAL contend that the trial court’s finding of sexual abuse
       should be upheld.
¶ 61       Section 2-18(4)(c) of the Act creates an exception to the general rule against hearsay and
       allows a minor’s out-of-court statements relating to allegations of abuse or neglect to be
       admitted into evidence at a civil adjudicatory hearing to determine whether the minor is
       abused or neglected. In re A.P., 179 Ill. 2d 184, 195-96 (1997). “The underlying purpose of
       section 2-18(4)(c) is to provide a means of proving abuse or neglect in cases where a minor is
       reluctant or unable to testify.” Id. at 196. In enacting section 2-18(4)(c), the legislature sought
       to balance the welfare interests of minors and the rights of those accused of abuse or neglect.
       Id. at 197.
¶ 62       Section 2-18(4)(c) of the Act provides:
               “Previous statements made by the minor relating to any allegations of abuse or
               neglect shall be admissible in evidence. However, no such statement, if
               uncorroborated and not subject to cross-examination, shall be sufficient in itself to
               support a finding of abuse or neglect.” 705 ILCS 405/2-18(4)(c) (West 2010).
       Our supreme court has interpreted section 2-18(4)(c) to require either cross-examination or
       corroboration, but not both. See In re A.P., 179 Ill. 2d at 196. Thus, under section 2-18(4)(c),
       a minor’s hearsay statement is sufficient in itself to support a finding of abuse or neglect if
       either: (1) the minor is subject to cross-examination about the statement, or (2) the
       occurrence of the abuse or neglect is corroborated by other evidence. Id.
¶ 63       In situations where the minor will not be subject to cross-examination about the
       statement, corroboration of the occurrence of the abuse or neglect becomes very important.
       See id. at 197. “In essence, corroborating evidence is evidence that makes it more probable
       that a minor was abused or neglected.” Id. at 199. The form of the corroborating evidence
       will vary depending upon the unique facts of each case. Id. The corroboration need only be of
       the occurrence itself and not of the identity of the abuser. Id. at 198. Corroboration of the
       occurrence of the abuse or neglect can be provided through circumstantial evidence, such as
       a medical report or examination indicating signs of sexual abuse, other physical evidence,
       eyewitness testimony, or an admission by the accused. Id. at 199; In re Custody of Brunken,
       139 Ill. App. 3d 232, 239 (1985); People v. Embry, 249 Ill. App. 3d 750, 761-62 (1993)
       (discussing a similar corroboration requirement under section 115-10 of the Code of Criminal
       Procedure of 1963); People v. Ward, 207 Ill. App. 3d 365, 369-70 (1991) (same). Whether
       there is sufficient corroboration under section 2-18(4)(c) is a determination that must be
       made by the trial court on a case-by-case basis. In re A.P., 179 Ill. 2d at 199. “However, in all
       cases, sufficient corroboration of the abuse or neglect requires more than just witnesses
       testifying that a minor related claims of abuse or neglect to them.” Id. at 198. Rather, to
       satisfy the corroboration requirement of section 2-18(4)(c), there must be independent

                                                   - 19 -
       evidence that would support a logical and reasonable inference that the act of abuse or
       neglect described in the hearsay statement occurred. Id. at 199.
¶ 64        In the present case, as the GAL points out, corroboration was not required because all
       three of the victims of the alleged sexual abuse, Ar. W., D.J., and L.G., testified at the
       adjudicatory hearing, even though they were not called as witnesses by the State. See 705
       ILCS 405/2-18(4)(c) (West 2010); In re A.P., 179 Ill. 2d at 196. All three of the children
       were cross-examined about the previous statements they had made, both to Kitakis and to the
       interviewer who conducted the VSIs. The three children testified that they either did not
       make the statements in question or that they lied when they made those statements. The three
       children were questioned further about why they had allegedly lied, both as to the current
       allegations and as to the past allegations. It was for the trial court as trier of fact to determine
       whether the recantations of Ar. W., D.J., and L.G. were believable. See People v. Brooks, 187
Ill. 2d 91, 132 (1999). The trial court’s determination in that regard, which was made after
       the trial court had personally viewed the live testimony of Ar. W., D.J., and L.G., was not
       against the manifest weight of the evidence. See In re A.P., 2012 IL 113875, ¶ 17; In re A.W.,
231 Ill. 2d at 102; In re J.C., 396 Ill. App. 3d at 1056.
¶ 65        Even if we were to conclude that corroboration was required in the instant case, we
       would still rule in favor of the State and the GAL on this point because we believe sufficient
       corroboration of the occurrence of the sexual abuse was presented to support a finding of
       abuse or neglect. First and foremost, although the inconsistencies that Christine and Robert
       point out in the children’s outcry statements are indeed present, they are, overall, relatively
       minor. All three children consistently stated that Robert had sexually abused them for several
       years, that the sexual abuse involved Robert touching the vaginas of Ar. W. and L.G. and
       making D.J. engage in sexual acts with the two girls, and that Robert subsequently bribed the
       children to keep quiet about the abuse or to recant the allegations they had made. Thus, each
       of the children’s statements served as independent evidence that corroborated the statements
       of the other two children. See In re A.P., 179 Ill. 2d at 199; In re Alexis H., 401 Ill. App. 3d
543, 554 (2010) (the minor victim’s outcry statements were sufficiently corroborated by
       statements of siblings and other evidence); In re K.O., 336 Ill. App. 3d 98, 108-09 (2002)
       (same); cf. In re Custody of Brunken, 139 Ill. App. 3d at 239 (statements by a single minor
       victim to four separate adults that she had been sexually molested by her father did not serve
       to corroborate one another and did not satisfy the corroboration requirement under a prior
       version of the statute). Any inconsistencies in those statements were for the trial court to
       resolve as trier of fact. See In re A.W., 231 Ill. 2d at 102; In re A.P., 179 Ill. 2d at 201-02
       (discussing inconsistencies in the minor victim’s statements under a separate consideration,
       reliability, in the context of whether the statements were sufficiently reliable from a due
       process standpoint to support a finding of abuse). The occurrence was also corroborated by
       the out-of-court statements of C.J., that she had witnessed the sexual abuse, and As. W., that
       she had seen Robert offer L.G. $100 after Robert had touched L.G.’s butt. Those statements
       were properly before the trial court in the stipulated testimony of Kitakis and in the indicated
       reports, and it was for the trial court to determine how much weight to give to those
       statements. See In re A.W., 231 Ill. 2d at 102; In re R.M., 307 Ill. App. 3d 541, 551 (1999) (in
       determining whether minor children had been physically abused, the trial court was not
       required to give more weight to witnesses that actually testified before the court). Based upon
       the evidence presented, we reject the claim of Christine and Robert that there was insufficient


                                                    - 20 -
       corroboration to support a finding of abuse or neglect. Having reached that conclusion, we
       will now address the remaining assertions made by Christine in support of her argument on
       this issue.4
¶ 66       The next underlying factual finding of the trial court that Christine attacks is the trial
       court’s determination that Christine knew about the allegations of sexual abuse but did not
       believe the children. Christine asserts that the trial court’s finding in that regard was against
       the manifest weight of the evidence because: (1) there is no evidence that Christine ever saw
       Robert sexually abuse anyone or that Robert ever told Christine that he was doing so; (2)
       L.G. testified in court that the statements about Christine in that regard were untrue and that
       Christine was the first person to call the police when the allegations of sexual abuse arose;
       (3) D.J. stated in his VSI that the children told Christine about the sexual abuse and that
       Christine reported the allegation; and (4) Christine told DCFS that when the allegations of
       sexual abuse had been made against Robert in 2006, she reported the allegation to the police,
       removed the children from the home, had the children stay at a friend’s house, and that she
       only allowed the children to return after they had recanted the allegation and told Christine
       that they had lied. As part of her assertion, Christine contends that the trial court implicitly
       found that her failure to believe the children was unreasonable and that it contributed to the
       children’s abuse. Christine claims in that regard that her view as to the truth of the children’s
       allegations was no different than that of DCFS–which had determined six times in the past
       that the children’s allegations of sexual abuse against Robert were unfounded–or that of the
       two courts that had previously considered the matter–both of which returned the children to
       Robert after the court proceedings had concluded.
¶ 67       The State and the GAL assert that the trial court’s underlying finding–that Christine knew
       about the allegations of sexual abuse but did not believe the children–was not against the
       manifest weight of the evidence, even if it is assumed that the trial court made the implicit
       finding that Christine suggests. In support of that assertion, the State and the GAL point to
       the following facts: (1) all three of the children subjected to the sexual abuse, Ar. W., D.J.,
       and L.G., made statements at various times that Christine knew of the abuse; (2) C.J. stated
       that Christine knew about the abuse and that she was trying to persuade the children to
       recant, as part of a continuing cycle; and (3) Christine chose not to get an order of protection
       against Robert for the children, so C.J. got one instead.
¶ 68       After having reviewed the record in the instant case, we agree with the State and the GAL
       and conclude that the trial court properly found that Christine knew about the allegations of
       sexual abuse and did not believe the children. Contrary to Christine’s assertion on appeal, we
       do not assume that the trial court implicitly found that Christine’s conduct was unreasonable,
       and we see no reason at the adjudicatory stage of the proceedings to make such an
       assumption. Rather, we need only evaluate the specific finding that the trial court made. At
       the adjudicatory hearing, the trial court had before it the prior statements of Ar. W., D.J., and
       L.G., all of whom stated that Christine knew about the ongoing sexual abuse of the children.
       The trial court also had before it the statement of C.J. that Christine had not supported the
       children when they had made the allegations in the past and was trying to persuade the
       children to recant the current allegations against Robert so that Robert would get them an
       apartment and would buy them things. It was the trial court’s role as trier of fact to consider

          4
           Robert has made no additional assertions or arguments in this appeal.

                                                    - 21 -
       and weigh that evidence, along with the conflicting evidence that was also present, as
       Christine pointed out here, and the recantations of the children’s prior statements. See In re
       A.W., 231 Ill. 2d at 102. In addition to the findings in the written adjudication order, the trial
       court stated when it announced its ruling that there had been a cycle of conditioning and
       manipulation of the children that had been going on for several years and that Christine was a
       part of that cycle. Based upon the evidence presented at the adjudicatory hearing and the trial
       court’s specific finding, we conclude that this aspect of the trial court’s determination was
       not against the manifest weight of the evidence. See In re A.P., 2012 IL 113875, ¶ 17; In re
       A.W., 231 Ill. 2d at 102; In re J.C., 396 Ill. App. 3d at 1056.
¶ 69       The third underlying factual finding that Christine attacks is the trial court’s finding that
       there was domestic violence in the home. Christine asserts that the finding was against the
       manifest weight of the evidence because: (1) Ar. W., D.J., and L.G. had recanted all of their
       allegations, including those relating to domestic violence; (2) there was no medical evidence
       in the record to support the allegation that the minors had been beaten; (3) there was no
       independent testimony, such as from a teacher or school official, to suggest the minors had
       been beaten; (4) there was no physical evidence to support a finding of domestic violence;
       and (5) the lack of any physical evidence with so many beatings allegedly involved was
       highly unlikely and cast doubt on the truth of the allegations. In making that assertion,
       Christine acknowledges that As. W. did testify in court as to domestic violence in the home.
       Christine notes, however, that As. W.’s testimony in that regard was contradicted by the
       recantations of her siblings and by the lack of any physical evidence. Christine notes further
       that it would be highly unlikely that domestic violence was occurring in the home on a daily
       basis, as As. W. stated, but that As. W. was the only person who saw it occur.
¶ 70       The State and the GAL assert that the trial court’s underlying factual finding of domestic
       violence was not against the manifest weight of the evidence. In support of that assertion, the
       State and the GAL point out that statements confirming the domestic violence in the home
       were made by all of the children and by Christine herself and were before the trial court as
       evidence at the adjudicatory hearing. The State notes that the presentation of medical or
       physical evidence was not required for it to meet its burden under the law. The State points
       out further that the trial court found that the recantation of the children’s prior statements of
       domestic violence was not believable and that Christine herself stipulated at two prior shelter
       care hearings that domestic violence had occurred in the home. The State and the GAL ask,
       therefore, that we uphold the trial court’s finding of domestic violence in the home.
¶ 71       Christine responds that any stipulation that she made for the purpose of a prior
       shelter-care hearing did not constitute an admission or a stipulation for the purpose of the
       adjudicatory hearing and that we should reject the State’s assertion in that regard.
¶ 72       Having considered the arguments of the parties on this point, we conclude that the trial
       court’s underlying factual finding of domestic violence in the home was not against the
       manifest weight of the evidence. All of the children involved, Ar. W., D.J., L.G., E.J., As.
       W., and An. W., told Kitakis that Robert would beat them or their siblings and described
       those beatings to Kitakis in detail.5 Those statements were again made by Ar. W., D.J., and
       L.G. in their VSIs, and it was for the trial court to determine whether the recantations of

           5
            As noted above, E.J.’s testimony and statement at times were that Robert did not beat him but did
       beat his siblings.

                                                     - 22 -
       those statements were believable. See Brooks, 187 Ill. 2d at 132. In addition, As. W. testified
       under oath and in camera at the adjudicatory hearing that Robert grabbed her and tore her
       shirt, that Robert would beat Christine, and that during one particular incident, Christine
       stabbed a knife into a couch that As. W. was sitting on and nearly struck As. W. with the
       knife. Furthermore, several of the children told Kitakis that Robert had beaten, struck, or
       choked Christine, a fact that Christine herself acknowledged when she initially spoke to
       Kitakis. Under the facts of the present case, the trial court properly found that there was
       ongoing domestic violence in the home. Having reaching that conclusion, we need not
       determine what weight, if any, should be given to Christine’s stipulations at the two prior
       shelter care hearings that there was ongoing domestic violence in the home.
¶ 73       As her final contention on appeal, Christine argues that the trial court erred in finding
       after the dispositional hearing that she was an unfit parent. Christine asserts that the trial
       court’s finding in that regard was against the manifest weight of the evidence because the
       evidence showed that: (1) Christine had never abused anyone; (2) Christine would step in and
       would try to stop or keep Robert from beating As. W.; (3) Christine had been actively
       involved with DCFS since the opening of the case; (4) Christine completed parenting classes
       on her own; (5) although Christine did not believe that she was a victim of domestic violence
       or that she needed domestic violence counseling, she had attended and successfully
       completed a domestic violence support group; (6) Christine participated in obtaining a
       psychological evaluation as she was directed to do; (7) Christine was consistent with her
       visitation with As. W. and An. W.; and (8) there had been a positive improvement in
       Christine’s parenting style. Christine asserts further that the children have been out of her
       physical custody for more than two years and that even though Robert’s actions were entirely
       to blame for the removal of the children, she has substantially complied with all of DCFS’s
       requirements. Christine asks therefore that we reverse the trial court’s finding of unfitness as
       to her and that we remand this case with specific directions to the trial court to return the
       physical custody of As. W. and An. W. to Christine and to implement any protection orders
       that the trial court determines are necessary to protect the children from Robert. As noted
       previously, Robert does not challenge the trial court’s finding of parental unfitness as to him
       and has not raised this issue in his appeal.
¶ 74       The State and the GAL argue that the trial court’s finding of parental unfitness was
       proper and should be affirmed. The State asserts that the evidence presented at the
       dispositional hearing (the dispositional hearing report) showed that although Christine had
       made some progress in completing the services offered to her by DCFS, she had not yet
       reached the point of being fit to have the children returned to her. Most notably, Christine
       had recanted her statement about Robert physically abusing her and was continually in denial
       that she and her children had been victims of domestic abuse. Because of that denial,
       Christine had not completed the domestic violence counseling that had been recommended
       for her and instead had only completed a domestic violence support group. The GAL, on the
       other hand, points out that the evidence had previously shown that Robert was sexually
       molesting the children and that there was ongoing domestic violence in the home. The State
       and the GAL assert further that Christine’s conduct did, in fact, contribute to the finding of
       abuse and/or neglect because Christine failed to keep the children safe from Robert.
       Therefore, the State and the GAL ask that we reject Christine’s argument on this issue and
       that we uphold the ruling of the trial court.


                                                  - 23 -
¶ 75        A trial court’s finding of parental unfitness made pursuant to section 2-27 of the Act (705
       ILCS 405/2-27 (West 2010)) will not be reversed on appeal unless it is against the manifest
       weight of the evidence. In re A.W., 231 Ill. 2d at 104. A trial court’s finding is against the
       manifest weight of the evidence only if it is clearly apparent from the record that the trial
       court should have reached the opposite conclusion. Id. at 102, 104. As noted above, because
       of the trial court’s position as trier of fact, deference is given to the trial court’s findings of
       fact in a juvenile-neglect proceeding. Id.; In re Lakita B., 297 Ill. App. 3d at 994.
¶ 76        Section 2-27 of the Act provides that a minor who has been adjudged a ward of the court
       may be placed with someone other than his or her parents if the trial court determines that the
       parents are either “unfit or are unable, for some reason other than financial circumstances
       alone, to care for, protect, train or discipline the minor or are unwilling to do so, and that the
       health, safety, and best interest of the minor will be jeopardized if the minor remains in the
       custody of his or her parents.” 705 ILCS 405/2-27(1) (West 2010). The standard of proof for
       a trial court’s section 2-27 finding of parental unfitness that does not result in a complete
       termination of all parental rights is by a preponderance of the evidence. In re April C., 326 Ill.
       App. 3d 245, 257 (2001). In making that determination, all relevant and helpful evidence
       may be considered. 705 ILCS 405/2-22(1) (West 2010); In re April C., 326 Ill. App. 3d at
       261.
¶ 77        In the instant case, after reviewing the record thoroughly, we conclude that the trial court
       did not err in finding that Christine was dispositionally unfit. In reaching that conclusion, the
       trial court noted the progress that Christine had made and commended her for it. The trial
       court ultimately determined, however, that enough progress had not been made by Christine
       that would allow the trial court to find that Christine was dispositionally fit. More
       specifically, the trial court noted that it still had safety concerns over placing the children
       with Christine or Robert. Based upon the record before us in this case and the trial court’s
       specific finding, we conclude that the trial court’s determination of parental unfitness was not
       against the manifest weight of the evidence as to Christine. See In re A.W., 231 Ill. 2d at
       102-04.

¶ 78                                       CONCLUSION
¶ 79      For the foregoing reasons, we affirm the judgment of the circuit court of Will County.

¶ 80      Affirmed.

¶ 81        JUSTICE McDADE, specially concurring.
¶ 82        The majority holds that the decision of the circuit court of Will County finding
       respondents, Christine W. and Robert G., dispositionally unfit and certain of their children
       neglected and/or abused, was not against the manifest weight of the evidence and should
       properly be affirmed. Because it is not clearly apparent from the record that the trial court
       should have reached the opposite conclusion, our standard of review requires that we affirm.
       I, therefore, concur in our decision.
¶ 83        I write separately to express my belief that, on these facts and under this standard, if the
       trial court had reached the opposite conclusion, we would still be required to affirm.


                                                   - 24 -
¶ 84        This conclusion makes this case extremely troubling. The children whom the State seeks
       to protect seemingly have no respect for truth–a circumstance which significantly
       complicates the truth-seeking process and undermines my own comfort with and confidence
       in the factual findings reached by the trial court and affirmed by us.
¶ 85        Whatever else the evidence shows, it is abundantly clear that the children have
       persistently determined what they want to have happen and have lied without any
       compunction in order to achieve that end. They “outcry,” then take it back. Within this
       scenario, DCFS has investigated claims by the children against Robert G. on six occasions
       and has found them to be unfounded. The trial court has twice previously found Robert G. fit
       following at least one such investigation and had returned the children to his custody. If the
       trial court is correct, as we find it is, the children not only expressed an intent to lie at the
       hearing, they actually did lie under oath.
¶ 86        Under these circumstances, while one can feel confident that our decision is legally
       correct given our standard of review, I am not completely comfortable that our affirmance of
       the trial court’s determination that the parents are dispositionally unfit–on the bases alleged
       by the State–is actually correct.




                                                  - 25 -